
	
		II
		112th CONGRESS
		1st Session
		S. 1854
		IN THE SENATE OF THE UNITED STATES
		
			November 10, 2011
			Mr. Burr (for himself,
			 Mr. Harkin, Mr.
			 Enzi, Mr. Casey,
			 Ms. Mikulski, Mr. Alexander, and Mr.
			 Roberts) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To enhance medical surge capacity.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medical Surge Capacity
			 Act.
		2.Enhancing
			 medical surge capacity
			(a)Modification of
			 criteria for emergency area; emergency periodSection 1135(g)(1)(A) of the Social
			 Security Act (42 U.S.C. 1320b–5(a)(1)(A)) is amended by striking
			 and after the semicolon and inserting or.
			(b)Waiver
			 authority for host areasSection 1135(g)(1) of such Act (42 U.S.C.
			 1320b–5(g)(1)), as amended by subsection (a), is amended by adding after and
			 below subparagraph (B), the following flush sentence:
				
					Notwithstanding the preceding
				sentence, the Secretary may deem an emergency area to include a geographical
				area into which individuals from the emergency area are evacuated and receiving
				care..
			(c)Duration of
			 EMTALA and HIPAA waiversThe
			 third sentence of section 1135(b) of such Act (42 U.S.C. 1320b–5(b)) is amended
			 by striking 72-hour and inserting 96-hour.
			
